t c memo united_states tax_court darryl keith stapleton ii petitioner v commissioner of internal revenue respondent docket no filed date darryl keith stapleton ii pro_se britton g wilson for respondent memorandum findings_of_fact and opinion paris judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after concessions the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his minor children the earned_income_credit the child - - tax_credit and head_of_household filing_status findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in missouri at the time he filed his petition petitioner has two minor children l h and k h petitioner and the children’s mother were never married and did not live together during the year in issue petitioner and the mother had a verbal agreement that l h and k h would reside with him every monday and wednesday night and every other weekend as of the time of trial the custody of l h and k h had not been adjudicated by any court l h and k h resided with petitioner for days in petitioner respondent conceded in his pretrial memorandum that petitioner qualifies for an earned_income_credit of dollar_figure which was omitted from the notice_of_deficiency for privacy reasons the court refers to minor children by their initials see rule a unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure while no court had adjudicated custody of the minor children on date the circuit_court of st louis city ordered petitioner to pay child_support continued stipulated that the mother was l h and k h ’s custodial_parent and that he was their noncustodial_parent in petitioner filed a form_1040 u s individual_income_tax_return return for on which he claimed dependency_exemption deductions the child_tax_credit the earned_income_credit and head_of_household filing_status in relation to l h and k h petitioner did not attach form_8332 release revocation of release of claim to exemption for child by custodial_parent or a similar written_statement to the return respondent issued a notice_of_deficiency to petitioner for disallowing petitioner’s claimed dependency_exemption deductions earned_income_credit child_tax_credit and head_of_household filing_status continued for l h and k h to the mother the parties stipulated that l h and k h resided with petitioner for days in petitioner credibly testified that every time the minor children had either doctor’s or dentist’s appointments he took them to the appointments and that they resided with him the nights of the appointments petitioner submitted documentation of five doctor’s or dentist’s appointments in two of the appointments occurred on dates l h and k h resided with petitioner under the verbal custody and visitation agreement he had with the mother the court finds that the minor children also resided with petitioner on the nights of the three additional appointments for which petitioner provided evidence opinion generally the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing the determination is in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on a return 503_us_79 292_us_435 under certain circumstances the burden_of_proof as to factual matters shifts to the commissioner pursuant to sec_7491 petitioner did not argue the applicability of sec_7491 and the record demonstrates that the burden_of_proof does not shift to respondent with respect to any of the issues in this case because petitioner did not satisfy the requirements of paragraph accordingly petitioner bears the burden_of_proof for all issues in dispute i dependency_exemption deductions the code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income sec_151 sec_152 defines a dependent as a qualifying_child or a qualifying_relative of the taxpayer to be a taxpayer’s qualifying_child under sec_152 an individual must a bear a specified relationship to the taxpayer b have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year c meet certain age requirements and d have not provided over one-half of his or her own support for the year l h and k h resided with petitioner for days in less than one- half of the taxable_year they did not have the same principal_place_of_abode as petitioner under subparagraph b of sec_152 and therefore were not his qualifying children under subsection c for in the case of divorced or separated parents sec_152 provides a special rule notwithstanding subparagraph b of subsection c to determine which parent is entitled to a dependency_exemption deduction for a child sec_152 also applies to parents who were never married 121_tc_245 generally a child who is in the custody of one or both of the child’s parents for more than one-half of the calendar_year and receives more than one-half of his or her support from parents who are divorced or separated or who live apart at all times during the last six months of the calendar_year will be considered the qualifying_child of the custodial_parent sec_152 sec_152 defines the custodial_parent as the parent having custody for the greater portion of the calendar_year sec_152 defines the noncustodial_parent as the parent who is not the custodial_parent l h and k h resided with petitioner for days and with the mother for days in the mother was the minor children’s custodial_parent for see sec_152 petitioner did not challenge that the mother was the custodial_parent for indeed he stipulated that fact and the fact that he was the minor children’s noncustodial_parent for pursuant to sec_152 a child will be treated as a qualifying_child of the noncustodial_parent rather than of the custodial_parent when certain requirements are met relevant here is the requirement that the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year sec_152 the declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 114_tc_184 aff’d on another ground sub nom 293_f3d_1208 10th cir form provides an effective and uniform way for a custodial_parent to make the declaration required in sec_152 for the benefit of the noncustodial_parent 139_tc_468 aff’d 745_f3d_890 8th cir to be entitled to the dependency_exemption deductions for l h and k h under sec_152 petitioner must have attached a completed form_8332 or a similar written_statement to the return he did not do so without a form_8332 or a similar written_statement containing the information prescribed by sec_152 the court is required to find that petitioner is not entitled to the dependency_exemption deductions for l h and k h for see 142_tc_131 ii earned_income_credit sec_32 provides an eligible_individual with an earned_income_credit against the individual’s income_tax_liability subject_to a phaseout in paragraph sec_32 prescribes different percentages and amounts used to calculate the credit the amount of the credit to which an eligible_individual is entitled increases if the individual has a qualifying_child as defined in sec_152 and determined without regard to the special rule for waiver from the custodial_parent under sec_152 sec_32 c because l h and k h are not petitioner’s qualifying children under sec_152 for the reason stated above petitioner is not entitled to the entire amount of the earned_income_credit he claimed for but he is entitled to the amount respondent conceded iii child_tax_credit subject_to limitations sec_24 allows a child_tax_credit with respect to a qualifying_child of the taxpayer as described in sec_152 who has not attained age see sec_24 for whom the taxpayer is allowed a deduction under sec_151 because l h and k h are not petitioner’s qualifying children under sec_152 for the reason stated above petitioner is not entitled to the child_tax_credit for iv head_of_household filing_status sec_1 provides a special tax_rate for an individual who qualifies as a head_of_household as relevant herein an unmarried individual shall be considered a head of a household if and only if that individual maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a qualifying_child of the individual as defined in sec_152 sec_2 because l h and k h are not see supra note petitioner’s qualifying children under sec_152 for the reason stated above petitioner is not entitled to head_of_household filing_status for v conclusion l h and k h are not petitioner’s qualifying children under the code therefore he is not entitled to dependency_exemption deductions the earned_income_credit the child_tax_credit or head_of_household filing_status in relation to them the court has considered all arguments made and to the extent not mentioned the court concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
